IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                          :   No. 1624 Disciplinary Docket No. 3
                                          :
      RICHARD M. CORCORAN                 :   No. 74 DB 2009
                                          :
                                          :   Attorney Registration No. 75280
                                          :
PETITION FOR REINSTATEMENT                :   (Cambria County)
                                          :
                                          :
                                          :


                                       ORDER


PER CURIAM


      AND NOW, this 11th day of August, 2016, the Petition for Reinstatement is

granted.   Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).